REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 2/24/2020.
This application is a Continuation of 15/625,395 (filed 06/16/2017), now US 10,582,927; 15/625,395 is a Continuation of 14/166,366 (filed 01/28/2014), now US 9,700,312.
Claims 2-20 are currently pending. 
Information Disclosure Statement
The IDS filed on 5/1/2020 has been considered. See the attached PTO 1449 forms. 
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an Examiner’s statement of reasons for allowance of independent claims 2 and 10: The prior art has been found to disclose related surgical apparatuses and reloads comprising latch assemblies. For example, Wixey et al. US 7,934,629 teaches a surgical stapling apparatus, comprising: a handle assembly (9); an elongated shaft (10) extending from the handle assembly; and a reload coupled to the elongated shaft (FIG. 2B, staple driving elements not including shafts 10 and handle assembly 9 may be considered a “reload”), the reload including: a tool assembly including a first jaw member (jaw 5) coupled to a second jaw (jaw 4) member, the first jaw member supporting a cartridge (6; cf. col. 2, lines 60-61) including a sled (portion 15) and a plurality of fasteners (staples), and the second jaw member supporting an anvil (anvil surface of 2); a sled pusher assembly (14) configured to contact the 
The prior art, however, fails to disclose the sled pusher assembly including an elongated support member having an aperture defined therethrough, the latch assembly including a latch having a protrusion, wherein when the protrusion is received within the aperture, the sled pusher assembly and the drive beam assembly are releasably coupled to one another such that movement of the sled pusher assembly effects corresponding movement of the drive beam assembly, and when the protrusion is disengaged from the aperture, the sled pusher assembly is uncoupled from the drive beam assembly such that the sled pusher assembly moves independently of the drive beam assembly. 
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731